Case 2:15-cv-06076-MCA-MAH Document 385-10 Filed 07/12/19 Page 1 of 3 PageID: 6666




                              EXHIBIT 10
ДУБОВИЙ ПАВЛО ПАВЛОВИЧ — дані про власника                              Page 1 of 2
Case 2:15-cv-06076-MCA-MAH Document 385-10 Filed 07/12/19 Page 2 of 3 PageID: 6667


                     Повне досьє на кожну                                                                                            УВІЙТИ
                     компанію України



                        Пошук по компаніям буде доступний після реєстрації                 СПРОБУВАТИ ПОШУК




Каталог власників та директорів компаній / Д /
ДУБОВИЙ ПАВЛО ПАВЛОВИЧ
Зведені дані збігів по ПІБ, на основі даних з YouControl



  Всі записи
                      12          Керівник
                                                           2   Підписант
                                                                           2       Засновник
                                                                                                        7           Бенефіціар
                                                                                                                                           1

    Компанії

    Назва компанії                                             ЄДРПОУ      Місто               Позиція в компанії      Акутально на дату



    "УСТЬ-ДУНАЙСЬКИЙ КВАРТАЛ"                                  35256710    Київ                Керівник                13.03.2018


                                                                                               Підписант               13.03.2018


                                                                                               Засновник               13.03.2018


    "УСТЬ-ДУНАЙСЬКИЙ КВАРТАЛ 2"                                35331860    Київ                Керівник                13.03.2018


                                                                                               Підписант               13.03.2018


                                                                                               Засновник               13.03.2018


    "ДАП ІНВЕСТ КОМПАНІ"                                       33791527    Київ                Засновник               13.03.2018


                                                                                               Бенефіціар              13.03.2018


    "ЄВРОБУД КУА"                                              35331918    Інші населені       Засновник               13.03.2018
                                                                           пункти


    "АТЛАНТА РЕНТ ЕНД ДЕВЕЛОПМЕНТ"                             35136121    Київ                Засновник               03.10.2018


    "ПІВНІЧНО-СХІДНА БУДІВЕЛЬНА КОМПАНІЯ"                      34937250    Київ                Засновник               30.10.2018


    "АТЛАНТА ІНВЕСТ ЕНД ДЕВЕЛОПМЕНТ"                           33603182    Київ                Засновник               06.06.2017




                                                       Повне досьє на кожну компанію України



https://youcontrol.com.ua/catalog/executives/d/dubovyy-pavlo-pavlovych/                                                         6/10/2019
ДУБОВИЙ ПАВЛО ПАВЛОВИЧ — дані про власника                              Page 2 of 2
Case 2:15-cv-06076-MCA-MAH Document 385-10 Filed 07/12/19 Page 3 of 3 PageID: 6668


                                                       Інформація про тендери, які виграла компанія і на які суми;
                                                       Судові рішення, в яких компанія брала участь;

                                                       Всі ліцензії і дозволи компаній;

                                                       7 міжнародних санкційних списків, в які може входити компанія;
                                                       Зовнішньоекономічна діяльність компанії;

                                                       Зв'язки компанії з іншими контрагентами.


                                                       ЗАРЕЄСТРУВАТИСЬ БЕЗКОШТОВНО




                                                     ДУБОВИЙ ПАВЛО ПАВЛОВИЧ
На цій сторінці вам надані дані про керівника ДУБОВИЙ ПАВЛО ПАВЛОВИЧ, які зареєстровані у системі YouControl. Відомості про
ДУБОВИЙ ПАВЛО ПАВЛОВИЧ підібрані за повним збігом ПІБ та можуть належати кільком людям. Представлені відомості підібрані
та сформовані з державних реєстрів. Ми пропонуємо вам повноцінне досьє про ДУБОВИЙ ПАВЛО ПАВЛОВИЧ, що керує
організацією: "УСТЬ-ДУНАЙСЬКИЙ КВАРТАЛ", "УСТЬ-ДУНАЙСЬКИЙ КВАРТАЛ 2", "ДАП ІНВЕСТ КОМПАНІ", "ЄВРОБУД КУА",
"АТЛАНТА РЕНТ ЕНД ДЕВЕЛОПМЕНТ", "ПІВНІЧНО-СХІДНА БУДІВЕЛЬНА КОМПАНІЯ", "АТЛАНТА ІНВЕСТ ЕНД ДЕВЕЛОПМЕНТ" та
ін.

Представлена інформація є актуальною на час запиту в особистому кабінеті YouControl.

                          ДУБОВИЙ ПАВЛО ПАВЛОВИЧ — відомості у досьє про керуючого
Складовими запропонованої сторінки є:

 1. Повне ім’я керівника.

 2. Перелік підприємств, які очолювала особа.

 3. Посади, які займала особа.

 4. Код ЄДРПОУ підприємств.

При цьому, в досьє голови ДУБОВИЙ ПАВЛО ПАВЛОВИЧ ви можете вибрати окрему вкладку з необхідною вам посадою та
отримати перелік фірм, в яких особа цю посаду займала. Це дає можливість більш точно здійснити пошук та виділити лише ті дані,
які вам необхідні, без сторонньої інформації.

Також звідси ви можете переглянути дані окремої підприємства, отримати дані стосовно неї, а також інших осіб, що керували
компанією разом з ДУБОВИЙ ПАВЛО ПАВЛОВИЧ.




Інші засновники та керівники:
ДМИТРІЄВ АНДРІЙ МИХАЙЛОВИЧ
ДУБОВА НАТАЛЯ МИКОЛАЇВНА



YOUCONTROL – ПОВНЕ ДОСЬЄ НА КОЖНУ КОМПАНІЮ УКРАЇНИ                                                               @ YOUCONTROL. ALL RIGHTS RESERVED




https://youcontrol.com.ua/catalog/executives/d/dubovyy-pavlo-pavlovych/                                                          6/10/2019
